Title: From Alexander Hamilton to Timothy Pickering, [22 March 1797]
From: Hamilton, Alexander
To: Pickering, Timothy



[New York, March 22, 1797]
Dr Sir

It is now ascertained that Mr Pinckney has been refused and with circumstances of indignity. What is to be done? The share I have had in the public administration added to my interest as a Citizen make me extremely anxious that at this delicate Crisis a course of conduct exactly proper may be adopted. I offer to your consideration without ceremony what appears to me such a course.
First. I would appoint a day of humiliation and prayer. In such a crisis this appears to me proper in itself and it will be politically useful to impress our nation that there is a serious state of things—to strengthen religious ideas in a contest which in its progress may require that our people may consider themselves as the defenders of their Country against Atheism conquest & anarchy. It is far from evident to me that the progress of the war may not call on us to defend our fire sides & our altars. And any plan which does not look forward to this as possible will in my opinion be a superficial one.
Second. I would call Congress together at as short a day as a majority of both houses can assemble.
3   When assembled I would appoint a Commission extraordinary to consist of Mr. Jefferson, or Mr. Madison, together with Mr Cabot & Mr. Pinckney. To be useful it is important that a man agreeable to the French should go. But neither Madison nor Jefferson ought to go alone. The three will give security. It will flatter the French Pride. It will engage American confidence & recommend the people to what shall be eventually necessary. The Commission should be instructed to explain, to ask a rescinding of the order under which we suffer & reparation for the past—to remodify our Treaties under proper guards. On the last idea I will trouble you hereafter.
4.   The Congress should be urged to take defensive measures. These to be   1   An Embargo unless with convoy by special license.
Additional Revenue or additional expences.

2   The Creation of a naval force—including the prompt purchase and equipment of Sloops of War. This force to serve as Convoys to our Trade.
3.   Commissions to be granted to our Merchant Vessels authorising them to arm to defend themselves to capture when attacked but not to cruise. The same instructions to our convoys.
4.   The origination of a provisional army of Twenty five thousand men to be ready to serve if a War breaks out—in the mean time to receive certain compensations but not full pay. The actual increase of our establishment in Artillery & Cavalry.
The following considerations appear to me weighty. The Empress of Russia is dead. Successors are too apt to contradict predecessors. The new Emperor may join Prussia. The Emperor of Germany by this mean or by the fortune of War may be compelled to make Peace. England may be left alone. America may be a good outlet for trouble—some armies which the Government is at a loss to manage. The governing passion of the Rulers of France has been revenge. Their interest is not to be calculated upon. To punish and humble us—to force us into a greater dependence may be the plan of France. At any rate we shall best guarantee ourselves against calamity by preparing for the worst. In this time of general convulsion, in a state of things which threatens all civilization tis a great folly to wrap ourselves up in a cloak of security.
The Executive before Congress meet ought to have a well digested plan & to co-operate in getting it adopted.
Yrs. truly

A HamiltonMarch 22 1797
T Pickering Esq

